Exhibit 10.11



CESIÓN DE DERECHO PREFERENCIAL DE ACCIONES DE LA SOCIEDAD MERCANTIL INVERSORA
CARIBE MAR, C.A.



Entre, ISAIAS ARTURO MEDINA MEJÍAS, venezolano, mayor de edad, titular de la
Cédula de Identidad Nro. 6.822.471 en lo sucesivo a los efectos del presente
documento se denominará como “EL CEDENTE”, domiciliado en Porlamar, Municipio
Mariño del Estado Nueva Esparta, y METROSPACES, INC. Empresa registrada en el
estado de Delaware, e identificada bajo el numero fiscal EIN 90-0817201 Estados
Unidos de Norteamérica, y con sede en 888 Brickell Key Dr. #1102 Miami, FL,
representado en este acto por su Presidente el Sr. OSCAR ANTONIO BRITO ROJAS,
venezolano, soltero, mayor de edad, titular de la cedula de identidad Nro.
13.247.821, con domicilio en Caracas, en lo sucesivo a los efectos del presente
documento se denominará ¨EL CESIONARIO¨, por medio del presente documento
acordamos celebrar, como en efecto celebramos la presente Cesión de derecho
preferencial de adquisición de acciones de la sociedad mercantil INVERSORA
CARIBE MAR, C.A., conforme a los considerandos y las cláusulas que se citan a
continuación:



CONSIDERANDOS



Considerando que EL CEDENTE y EL CESIONARIO, quienes a los efectos del presente
documento se denominarán conjuntamente como “LAS PARTES”, han acordado
desarrollar un circuito de Hoteles Boutique en Latinoamérica, incluyendo de
manera enunciativa los siguientes proyectos actualmente en ejecución: (i) el
proyecto del hotel La Cruz de Cristo en Pariagúan, (ii) el proyecto del Hotel de
Isla de Coche en el estado Nueva Esparta, (iii) el hotel IKAL, ubicado en la
región de Mendoza, República Argentina, y (iv) entre otros (¨El Circuito¨).

Considerando que El Circuito será operado por la cadena hotelera reconocida
internacionalmente denominada Small Luxury Hotels (“SLH”).

Considerando que EL CESIONARIO ha invitado a EL CEDENTE a formar parte de la
Junta Directiva de la empresa METRO SPACES Inc. (“METRO SPACES”), anteriormente
denominada Strata Capital Corporation, debidamente registrada bajo las leyes del
estado de Delaware, e identificada bajo el numero fiscal EIN 90-0817201
actualmente listada en la bolsa del mercado de valores norteamericana, publicada
en OTC, e identificada bajo las siglas MSPC.

LAS PARTES suscriben el presente contrato de cesión, conforme a las cláusulas
que se describen a continuación:



--------------------------------------------------------------------------------

CLÁUSULAS



PRIMERA (Cesión de derecho preferencial de compra de acciones): Por medio del
presente documento, EL CEDENTE cede y traspasa a favor de METROSPACES
irrevocablemente el derecho preferencial de adquisición de la totalidad de
TRESCIENTAS DOCE MIL QUINIENTAS acciones (312.500) INVERSORA CARIBE MAR, C.A.
(“LA EMPRESA”) la cual esta debidamente inscrita ante el Registro Mercantil
Primero de la Circunscripción Judicial del Estado Nueva Esparta, en fecha
25/01/1995, bajo el numero 51, tomo I, del cual es titular; es decir, el 50% del
capital social de LA EMPRESA, ofrecidas por parte de LW PROYECTOS Y
CONSTRUCCIONES, C.A. en fecha 06 de mayo de 2014 en la Asamblea General
Extraordinaria de Accionistas de LA EMPRESA. Asimismo, adicionalmente EL CEDENTE
cede y traspasa a favor de METROSPACES irrevocablemente la cantidad de SESENTA Y
DOS MIL QUINIENTAS ACCIONES (62,500) de INVERSORA CARIBE MAR, C.A. de las cuales
es propietario, es decir el 10% de las acciones, totalizando el 60% del capital
social.

SEGUNDO: Que por la cesión de derecho preferencial de compra de las acciones que
ofertará LW PROYECTOS Y CONSTRUCCIONES C.A., derecho que legítimamente le
corresponde ejercer a EL CEDENTE como titular y propietario del 40% del capital
social de la empresa, representado en la titularidad de DOSCIENTAS CINCUENTA MIL
ACCIONES (250.000), y adicionalmente por la cesión del 10% de las acciones, es
decir la cantidad de 62,500 acciones de INVERSORA CARIBE MAR, C.A, EL CESIONARIO
anteriormente identificado, se obliga a pagarle a EL CEDENTE la cantidad de
DOSCIENTOS CINCUENTA MIL DOLARES DE LOS ESTADOS UNIDOS DE NORTE AMERICA (USD$
250,000.00), los cuales referencialmente se estiman, a una tasa actual del
SIMADI en la cantidad de CINCUENTA MILLONES DE BOLIVARES (Bs.50.000.000,00), más
el 5% de las acciones preferidas clase B de METROSPACES las cuales se realizarán
por medio de documento separado. El precio entre EL CEDENTE y EL CESIONARIO será
pagado de la siguiente forma: (i) la cantidad de CINCUENTA MIL DOLARES (USD$
50,000.00) en efectivo pagaderos el 15 de Noviembre de 2015; y, (ii) DOSCIENTOS
MIL DOLARES (USD $200,000.00) en Acciones Comunes Tipo C de la empresa
METROSPACES, Inc., libremente convertibles en el mercado de capitales.

TERCERO: Es acordado que ISAIAS MEDINA, plenamente identificado ut supra, se
designa como Director de la Junta Directiva de METROSPACES, a los efectos de su
participación en los negocios de la compañía, incluyendo (i) el hotel de
Pariagúan, (ii) el Hotel de Isla de Coche, (iv) el Hotel IKAL y el viñedo
correspondiente ubicado en la región de Mendoza, República Argentina, entre
otros proyectos de la empresa.

CUARTA: Asimismo, EL CESIONARIO otorga a EL CEDENTE, como pago por la cesión del
derecho preferencial de adquisición de las acciones descrito en la cláusula
quinta del presente documento, la opción de convertir la totalidad de las
acciones de las cuales es propietario en la sociedad mercantil INVERSORA CARIBE
MAR, C.A. en acciones Preferidas Clase “B” de la empresa METROSPACES, Inc. las
cuales serán valoradas al momento de terminar la construcción del desarrollo del
Hotel ubicado en Isla de Coche, Estado Nueva Esparta, y convertidas hasta por un
20% del total de las acciones Preferidas Clase B de METROSPACES, Inc., según la
valoración acordada y en relación al resto de los activos de la empresa.

--------------------------------------------------------------------------------

QUINTA: El presente contrato, su interpretación y el contenido del mismo, con la
finalidad de dirimir cualquier controversia que pueda presentarse, se intentara
resolver amigablemente mediante conversaciones, las cuales duraran al menos
treinta días consecutivos contados a partir de la notificación por escrito entre
las partes. En última instancia, en caso de no llegar a un término razonable que
solucione las controversias para ambas partes, las Partes acuerdan someterlo a
un proceso de Arbitraje Comercial bajo las reglas de arbitraje de la Cámara de
Comercio Internacional de Paris (“ICC”), a celebrarse en la ciudad de Nueva
York, sede del arbitraje, en idioma español. La ley sustantiva acordada entre
las partes es la Ley venezolana, específicamente el Código de Comercio
Venezolano. Será un arbitraje de ley, con un solo árbitro. En caso de no llegar
a un acuerdo en la designación del árbitro único dentro de un lapso de 20 días
continuos para hacerlo, cada parte designara un árbitro y entre estos se elegirá
al tercero, en caso que los dos árbitros designados por las partes no llegaran a
un acuerdo en cuanto a la designación del tercer árbitro, quien presidirá el
panel arbitral, el ICC lo designara directamente acorde con el procedimiento
establecido para ello en las reglas adjetivas de arbitraje del ICC.

SEXTA: las notificaciones entre las partes se realizaran a través de correo
electrónico a las siguientes direcciones:

CEDENTE: isaiasmedina.abogados@hotmail.com

CESIONARIO: oab999@hotmail.com

SEPTIMA: Yo, Oscar Brito, plenamente identificado ut supra, declaro en nombre
propio y en nombre de mi representada METROSPACES, que estoy de acuerdo con los
términos y condiciones establecidas en el presente documento.
Es todo, firman en señal de conformidad, a los 4 días del mes de junio de 2015.
 


/s/ ISAIAS ARTURO MEDINA MEJÍAS Oscar Brito EL CEDENTE EL CESIONARIO





                          

